                                                                       United States District Court
                                                                         Southern District of Texas

                                                                            ENTERED
                                                                            April 06, 2020
            IN THE UNITED STATES DISTRICT COURT                          David J. Bradley, Clerk
            FOR THE SOUTHERN DISTRICT OF TEXAS
                     GALVESTON DIVISION
                                  ══════════
                                No. 3:18-cr-00027
                                  ══════════

                           UNITED STATES OF AMERICA

                                        v.


                        BENJAMIN CHARLES SLAUGHTER
          ══════════════════════════════════════════
                  MEMORANDUM OPINION AND ORDER
          ══════════════════════════════════════════

JEFFREY VINCENT BROWN, UNITED STATES DISTRICT JUDGE.

      Benjamin Slaughter is charged in an indictment out of this district with

(Count 1) sexual exploitation of children, 18 U.S.C. § 2251(a) and (e); (Count 2)

receipt of child pornography, 18 U.S.C. § 2252A(a)(2)(B); (Count 3) coercion and

enticement, 18 U.S.C. § 2422(b); and (Counts 4 and 5) possession of child

pornography, 18 U.S.C. § 2252A(a)(5)(B) and (b)(2). Dkt. 1.

      After Slaughter’s arrest, the government moved for pretrial detention. A

detention hearing was held before United States Magistrate Judge Andrew M.

Edison on January 23, 2019. Judge Edison ordered Slaughter detained pretrial and

summarized his findings as follows:

      [T]he Court does not believe that [Slaughter] has introduced sufficient
      evidence to rebut the presumption, and detention is ordered on that
      basis. However, out of an abundance of caution, the Court notes that
      even if [Slaughter] did present evidence sufficient to rebut the
      presumption, the Court finds by clear and convincing evidence that no

                                         1
         combination of conditions can reasonably assure the safety of the
         community [i]f [Slaughter] were released. The testimony at the
         hearing revealed that [Slaughter] engaged in exchanging child
         pornography, participating in relationships with minors[,] and
         making threats to at least one victim. The risk of this happening again
         is significant, given [Slaughter’s] repeated incidents in the past. It also
         concerns the Court that two minors live in [his mother’s home,] where
         he would reside if let out prior to trial.

Dkt. 8 at 3.

         Before the court is Slaughter’s emergency motion for reconsideration of the

court’s order of detention pending trial. 1 Dkt. 33. He seeks temporary release,

pursuant to the Bail Reform Act of 1984, 18 U.S.C. § 3142(i), based on the

possibility of a COVID-19 outbreak within the detention center in which he is being

held, and the facility’s alleged inability to protect him from contracting the virus.

The court finds that the matter is suitable for determination without a hearing 2

and, for the reasons explained below, denies Slaughter’s motion.

    I.      Legal Standard

         The court may temporarily release a detained defendant to the custody of an

“appropriate person, to the extent that [the court] determines such release to be


1Neither party identified why they filed their briefs under seal. See Dkts. 33 and 34. The court has
ensured this opinion avoids discussion of confidential matters and addresses legal issues of
general applicability to similar application for temporary release. Therefore, this memorandum
opinion and order is not sealed.

2 Slaughter has requested a hearing on his motion. Pursuant to Special Order H-2020-6, judges
in the Galveston and Houston Divisions of the Southern District of Texas have complete discretion
to conduct hearings in light of the COVID-19 pandemic. The court finds that a hearing is not
necessary and denies Slaughter’s request. See, e.g., United States v. Martin, No. CR PWG-19-140-
13, 2020 WL 1274857, at *3 (D. Md. Mar. 17, 2020) (recognizing the Bail Reform Act is silent
about whether the defendant is entitled to hearing after a detention order has issued and declining
to grant one in an “endeavor to comply with the federal and State recommendations about
avoiding bringing people together in groups larger than ten persons, as well as rule
expeditiously”).

                                                 2
necessary for the preparation of the person’s defense or for another compelling

reason.” 18 U.S.C. § 3142(i). A defendant bears the burden of establishing

circumstances warranting temporary release under § 3142(i). See United States v.

Buswell, No. 11-CR-198-01, 2013 WL 210899, at *5 (W.D. La. Jan. 18, 2013)

(collecting cases).

       Most courts addressing a motion for temporary release under 18 U.S.C. §

3142(i) have done so under the first prong—whether release is necessary for the

defendant to assist with the preparation of his or her defense. 3 Slaughter, however,

does not argue that temporary release is necessary for the preparation of his

defense. See Dkt. 33 at 5. Instead, Slaughter argues temporary release is “necessary

. . . for another compelling reason”—because he faces an increased risk of

contracting COVID-19 if he remains in custody. See id.

       There is limited authority as to when temporary release is justified under §

3142(i) based on “another compelling reason.” Courts, however, have typically

granted relief under § 3142(i) only “sparingly to permit a defendant’s release

where, for example, he is suffering from a terminal illness or serious injury.”

United States v. Hamilton, No. 19-CR-54-01 (NGG), 2020 WL 1323036, at *2

(E.D.N.Y. Mar. 20, 2020) (summarizing cases); see, e.g., United States v. Scarpa,




3See, e.g., Buswell, 2013 WL 210899, at *5; United States v. Dupree, 833 F. Supp. 2d 241, 247
(E.D.N.Y. 2011); U.S.v. Jeffries, No. 3:10-CR-100, 2011 WL 182867, at *4 (E.D. Tenn. Jan. 20,
2011); United States v. Hazelwood, No. 1:10 CR 150, 2011 WL 680178, at *3 (N.D. Ohio Feb. 16,
2011); United States v. Petters, No. CR. 08-364(RHK/AJB), 2009 WL 205188, at *2 (D. Minn.
Jan. 28, 2009); United States v. Birbragher, No. 07-CR-1023-LRR, 2008 WL 2246913, at *1
(N.D. Iowa May 29, 2008).

                                             3
815 F. Supp. 88 (E.D.N.Y. 1993), supplemented (Mar. 5, 1993) (permitting release

of defendant suffering from terminal AIDS that could no longer be managed by

correctional authorities).

      This court is mindful of the unprecedented magnitude of the COVID-19

pandemic and the serious health risks it presents, but a defendant should not be

entitled to temporary release under § 3142(i) based solely on generalized COVID-

19 fears and speculation. Instead, the court must make an individualized

determination as to whether Slaughter’s COVID-19 concerns present such a

compelling reason in his case that temporary release is necessary under § 3142(i).

      United States Magistrate Judge Angel D. Mitchell recently addressed this

very issue in United States v. Clark, No. 19-40068-01-HLT, 2020 WL 1446895 (D.

Kan. Mar. 25, 2020). In her well-reasoned opinion, Judge Mitchell considered four

factors to determine whether the defendant met his burden to show a “compelling

reason” for temporary release: (1) the original grounds for the defendant’s pretrial

detention; (2) the specificity of the defendant’s stated COVID-19 concerns; (3) the

extent to which the proposed release plan is tailored to mitigate or exacerbate other

COVID-19 risks to the defendant; and (4) the likelihood that the defendant’s

proposed release would increase COVID-19 risks to others. Id. at *3.

      This court adopts Judge Mitchell’s four-factor analysis. E.g., United States

v. Khalil Demar Dodd, No. 20-CR-0016 (NEB/HB), 2020 WL 1547419, at *3 (D.

Minn. Apr. 1, 2020) (adopting Clark’s four-factor analysis in denying a defendant’s

request for temporary release under § 3142(i)). The court will not necessarily weigh

                                         4
these factors equally but will consider them as a whole to help guide its

determination as to whether a “compelling reason” exists such that temporary

release is “necessary.” E.g., Clark, 2020 WL 1446895, at *3.

   II.      Legal Analysis

   A. The Original Grounds for Slaughter’s Pretrial Detention

         The court first considers the original grounds for the defendant’s pretrial

detention. See Hamilton, 2020 WL 1323036, at *1–2 (first considering the

rebuttable presumption under § 3142(e) before considering whether the COVID-

19 pandemic warranted temporary release under § 3142(i)); Buswell, 2013 WL

210899, at *5 (observing that “the facts surrounding the underlying reasons for the

defendant’s detention are relevant to the [§ 3142(i)] analysis”); see also Dupree,

833 F. Supp. 2d at 247 (considering the circumstances leading to the defendant’s

revocation of pretrial release in deciding whether temporary release was warranted

under § 3142(i)).

         Because Slaughter is charged with an offense involving a minor victim under

18 U.S.C. §§ 2251, 2252A(a)(2), and 2242, there is a rebuttable presumption that

no condition or combination of conditions will reasonably assure his appearance

or the safety of another person in the community. Where the presumption of

detention attaches, the “defendant bears a limited burden of production—not a

burden of persuasion—to rebut the presumption by coming forward with evidence

that he does not pose a danger to the community or a risk of flight.” United States

v. Mercedes, 254 F.3d 433, 436 (2d Cir. 2001).

                                          5
      Notwithstanding this limited burden, at his initial pretrial detention

hearing, Judge Edison found—correctly so—that Slaughter did not present

sufficient evidence to rebut this presumption. See Dkt. 8. Nevertheless, in his

motion for reconsideration, Slaughter argues that his “longstanding ties to the

locality in which he faces trial” rebuts the presumption that no condition or

combination of conditions will reasonably assure the safety of any other person

and the community contained in 18 U.S.C. § 3142(e). Dkt. 33 at 2 (citing United

States v. Jackson, 845 F.2d 1262, 1266 (5th Cir. 1988)).

      Slaughter’s argument is not new—Judge Edison already considered and

rejected it at his initial pretrial detention hearing. But, out of an abundance of

caution, the court briefly addresses whether Slaughter’s ties to the community

rebut the presumption that no condition or combination of conditions will

reasonably assure the safety of the community if he were released. 18 U.S.C. §

3142(e); see United States v. Latigo, 613 F. App’x 424, 425 (5th Cir. 2015)

(remanding to district court for the limited purpose of obtaining written reasons

why the court denied the defendant’s motion to revoke the order of detention).

      To begin, Jackson only presents a fragment of the law. Indeed, while the

Fifth Circuit did hold that “where a defendant has presented credible evidence of

his longstanding ties to the locality in which he faces trial . . . the presumption

contained in § 3142(e) has been rebutted,” shortly after Jackson, the Court

clarified: “that presumption is not a mere ‘bursting bubble’ that totally disappears




                                         6
from the judge’s consideration after the defendant comes forward with some

evidence.” United States v. Hare, 873 F.2d 796, 798 (5th Cir. 1989).

       In resolving the issue of release or detention, in addition to 18 U.S.C. §

3142(e)’s rebuttable presumption, courts consider the following statutorily

prescribed factors: (1) The nature and circumstances of the offense charged . . .; (2)

the weight of the evidence against the [defendant]; (3) the history and

characteristics of the [defendant] . . .; and (4) the nature and seriousness of the

danger to any person or the community that would be posed by the [defendant’s]

release. 18 U.S.C. § 1342(g)(1)–(4). The court addresses each factor in turn, below.

       First, without question, the offenses with which Slaughter is charged are

serious in nature and involve circumstances that endanger the community. 4



4 See, e.g., United States v. Morace, 594 F.3d 340, 350 (4th Cir. 2010) (observing that Congress
has made clear its “view that child pornography crimes are serious offenses” (internal brackets
and quotation marks omitted)); United States v. Goff, 501 F.3d 250, 258–59 (3d Cir. 2007) (ruling
that “[c]hildren are exploited, molested, and raped” and thus suffer “injuries and the taking of
their innocence” due to the market for child pornography and rejecting defendant’s effort “to
downplay the nature and seriousness of his crime . . . [by] implying that his was a victimless crime
because viewing the pornography was ‘a solitary, private activity of short duration driven by [his]
curiosity’”); United States v. Fitzpatrick, 44 Fed. App’x 653 (5th Cir. 2002) (“[P]ossession of child
pornography [is] a ‘crime of violence’ within the meaning of 18 U.S.C. § 3142(f).”); United States
v. Church, 701 F. Supp. 2d 814, 820–22 (W.D. Va. 2010) (cataloging grievous harms caused by
child-pornography offenses); United States v. Crisman, No. CR 11-2281 JB, 2011 WL 5822731, at
*16 (D.N.M. Nov. 15, 2011) (finding that a defendant charged with distribution and possession of
child pornography using file-sharing software was charged with a crime of violence, despite the
fact that there were “no allegations that [the defendant] engaged in illicit physical contact with a
minor, or that he directly solicited a minor”); see also United States v. Melguizo, 824 F.2d 370,
371 (5th Cir. 1987) (“We find that a possible sentence of ten years is also sufficient indication that
the offense is serious.”); 18 U.S.C. §§ 2252A(b)(1) (providing for imprisonment of not less than
five years and up to twenty years for violation of § 2252A(a)(2)(A)), 3142(g)(1) (identifying
question of “whether the offense is a crime of violence . . . or involves a minor v ictim” as among
important factors in its assessment of the nature and circumstances of the offense), 3156(a)(4)(C)
(defining “crime of violence” as used in 18 U.S.C. § 3142 as including offenses under 18 U.S.C. §
2252A).


                                                  7
         Second, the weight of the evidence proffered against Slaughter strongly

opposes temporary release. See United States v. Davin, No. 12-10141-EFM, 2012

WL 2359419, at *3 (D. Kan. June 20, 2012) (“After all, child pornography is

nothing more than pictorial evidence of crimes against children. Therefore, [this]

factor weighs in favor of detention.”). In addition to evidence that Slaughter

possessed child pornography, at the January 2019 detention hearing, the

government presented evidence—elicited via testimony from Special Agent for

Homeland Security Investigations Dewayne Lewis—that Slaughter coerced a

minor to create and produce multiple sex videos and send them to Slaughter. If the

minor refused, Slaughter threatened to send nude photographs of the minor that

he had already received from the minor to the minor’s school friends. 5

         Third, while Slaughter does not have a criminal history, he admitted to

Special Agent Lewis that he engaged in inappropriate sexual conduct with a minor

(i.e., received photographs that constitute “child pornography” from an underage

female victim). 6 This is not a full recitation of the government’s evidence; the court

refers to this one example simply to show that Slaughter’s history and

characteristics favor pretrial detention.

         Fourth, pretrial release poses a significant danger to the community.

Slaughter is charged not only with possession of child pornography, but sexual


5 A transcript of the January 2019 detention hearing is not available at this time. However, the
court has reviewed an audio recording of the hearing. The portion of Special Agent Lewis’ above-
cited testimony begins at 2:46:19 p.m.
6   Special Agent Lewis’ above-cited testimony begins at 2:42:10 p.m.

                                                 8
exploitation of a minor (Count 1) and coercion and enticement of a minor (Count

3). 18 U.S.C. §§ 2422(b), 2251(a) and (e).

       Simply put, Slaughter is a high-risk defendant; the need for pretrial

detention is not a close call.

   B. The Specificity of Slaughter’s Stated COVID-19 Concerns

       Slaughter does not raise any legitimate concerns about his underlying health

conditions. Rather, he just generally claims pretrial detention puts him at an

increased risk of contracting COVID-19. And while Slaughter does cite certain

precautions taken by the City of Houston, none of these precautions relate to

detention facilities. At best, this argument is general and speculative. That said, the

court is not blind—home confinement will not expose Slaughter to the regular cycle

of prisoners, prison staff, visitors, etc.

       But the government has presented evidence that, as of March 30, 2020, no

inmate or staff member at the Federal Detention Center in Houston (“FDC

Houston”)—where Slaughter currently resides—has tested positive or exhibited

symptoms associated with COVID-19. Dkt. 34 at 2. Further, FDC Houston has

implemented the following preventative procedures: (1) upon intake, every

inmate’s vital signs and temperature are taken; (2) every inmate has completed a

“Coronavirus Questionnaire” supplied by the Center for Disease Control; (3)

inmates are monitored for COVID-19 symptoms; (4) inmates who travel to a

courthouse are quarantined for 14 days upon return and then evaluated before

being introduced back into the general prison population; (5) FDC Houston has

                                             9
implemented a policy to quarantine and isolate any inmate that tests positive for

COVID-19, including the use of negative-air-pressure cells; (6) for 14 days

following any positive test, medical staff will monitor and maintain quarantine and

isolation before reevaluating the prisoner to determine whether he or she is eligible

for reintroduction; and (7) FDC Houston has canceled all contact visits at the

facility. Id.

       Without question, avoiding crowds and social distancing are recommended

to reduce the risk of transmission. 7 But an assertion that there is a public good in

the release of as many prisoners as possible to avoid the spread of the pandemic is

an argument for the release of all detainees. See United States v. Fitzgerald, No.

217CR00295JCMNJK, 2020 WL 1433932, at *2 (D. Nev. Mar. 24, 2020) (“[The

defendant argues] that he faces an increased risk of contracting COVID-19 if he

remains in custody. . . . [The d]efendant’s argument, however, applies equally . . .

to every detainee in detention[.] [T]he Court cannot release every detainee at risk

of contracting COVID-19 because the Court would then be obligated to release

every detainee. Therefore, the Court finds Defendant’s COVID-19 argument

unpersuasive.”) (footnotes omitted).




7 See CENTERS FOR DISEASE CONTROL AND PREVENTION, https://www.cdc.gov/coronavirus/2019-
ncov/specific-groups/get-ready.html (last visited Mar. 31, 2020) (setting forth steps to reduce the
risk of transmission); THE PRESIDENT’S CORONAVIRUS GUIDELINES FOR AMERICA: 15 DAYS TO S LOW
THE                          S PREAD,                         https://www.whitehouse.gov/wp-
content/uploads/2020/03/03.16.20_coronavirus-guidance_8.5x11_315PM.pdf (last visited
Mar. 31, 2020) (recommending avoiding social gatherings of ten or more people).

                                                10
      Slaughter’s argument that he is exposed to an increased risk of contracting

COVID-19 if he were to remain incarcerated is purely speculative; his

circumstances are not unique, but rather generalized to all individuals in the prison

system. Slaughter cannot predict the extent to which COVID-19 cases might arise

at the facility any more than many Americans can predict how they might be

exposed to the virus. And while inmates may not be able to fully adhere to optimal

social-distancing guidelines, FDC Houston has implemented a comprehensive

plan in the event an inmate tests positive for COVID-19.

      As with the first factor, Clark’s second factor weighs strongly in favor of

pretrial detention.

   C. The Extent to Which the Proposed Release Plan is Tailored to
      Mitigate or Exacerbate Slaughter’s Overall COVID-19 Risks

      The Bail Reform Act allows for temporary release only if the court

determines that such release is “necessary” for a compelling reason. 18 U.S.C. §

3142(i). In the context of COVID-19, this means that the proposed temporary

release plan should be tailored to mitigate the defendant’s overall COVID-19 risks,

not exacerbate them. Clark, 2020 WL 1446895, at *6. Thus, the court evaluates the

extent to which the proposed release plan is tailored to mitigate or ex acerbate the

defendant’s overall COVID-19 risks.

      Slaughter asks the court to order him confined to his mother’s residence, or,

in the alternative, his grandmother’s residence. Dkt. 33 at 2. Slaughter also

proposes the court order 24/7 electronic monitoring as part of the conditions of



                                         11
his release, in addition to “all other conditions of release sought by the Government

and/or imposed by the Court.” Id. There is no evidence in the record that either

Slaughter’s mother or grandmother consent to this responsibility. Assuming they

do, this factor, at best, only slightly favors temporary release.

      Slaughter does not address the extent to which his risks could be mitigated

if he is ordered detained at his mother’s or grandmother’s home. For example, he

does not explain who else has resided or will reside in or frequent the home(s) or

identify any screening practice or concrete COVID-19 precautions being taken

there. And while the court freely concedes that inmates may not be able to fully

adhere to optimal social-distancing guidelines, Slaughter offers nothing more than

speculation that home detention would be less risky than remaining in detention.

See Buswell, 2013 WL 210899, at *5 (holding that a defendant bears the burden of

establishing circumstances warranting temporary release under 18 U.S.C. §

3142(i)). At best, the court is persuaded that this factor only slightly favors

temporary release.

   D. The Likelihood that Slaughter’s Proposed Release Plan Would
      Increase COVID-19 Risks to Others

      In considering temporary release under 18 U.S.C. § 3142(i) based on

circumstances related to COVID-19, it is also appropriate to consider the likelihood

that the defendant’s proposed release plan would increase COVID-19 risks to

others, particularly if the defendant is likely to violate conditions of release. See

Clark, 2020 WL 1446895, at *7.



                                          12
       The government contends that Slaughter is safer at FDC Houston, “where

no known instances of the virus are present,” than in public, “where the risk of

contracting the virus is arguably higher.” Dkt. 34 at 12. This is a double-edged

sword; while the lack of any confirmed COVID-19 cases at FDC Houston weighs

strongly in favor of pretrial detention under the second prong, it cannot then be

argued that Slaughter’s proposed release plan—home confinement—would

increase COVID-19 risks to others (assuming he complies with any conditions of

release). 8 Accordingly, the court finds that the fourth Clark factor favors temporary

release.

    III.   Conclusion

       On balance, Slaughter has not come close to showing that a “compelling

reason” reason exists such that temporary release is “necessary.” 18 U.S.C. §

3142(i). Even if the court assumes that Slaughter has rebutted the statutory

presumption of detention—which the court finds that he has not—the court

concludes nonetheless that the record establishes by clear and convincing evidence

that no available release conditions reasonably would assure the safety of the

community. 9


8See Clark, 2020 WL 1446895, at *7 (“A defendant who is unable to comply with conditions of
release poses potential risks to law enforcement officers who are already tasked with enforcing
shelter-in-place orders in many cities and counties, pretrial services officers who come into
contact with the defendant for supervision, and others if that individual is taken back into
custody.”)
9 See United States v. Hurwitz, No. CR 116-078, 2016 WL 5952744, at *3 (S.D. Ga. Oct. 13, 2016)
(“While no evidence was introduced of past criminal convictions, evidence was introduced that
[the charged d]efendant’s conduct was not an isolated event. . . . [He] is capable of engaging in
the same or similar conduct from nearly any internet-enabled device[,] and it would be nearly

                                               13
                                                ***

       Slaughter’s position, while regrettable, is of his own making. While the court

does not discount Slaughter’s concerns about COVID-19, or the daily-changing

dynamics related to the current pandemic, the court finds that Slaughter has not

shown how those dynamics justify his temporary release. A defendant is not

entitled to temporary release under 18 U.S.C. § 3142(i) based on generalized

COVID-19 fears and speculation.

       Accordingly, Slaughter’s motion to reconsider the court’s order of detention

due to changed circumstances is DENIED.

                                                6th day of April, 2020.
       SIGNED on Galveston Island on this, the ___


                                              ______________________________
                                                   JEFFREY VINCENT BROWN
                                                UNITED STATES DISTRICT JUDGE




impossible to prevent [his] unmonitored access to such outlets in an age of ubiquitous internet
access and inexpensive computing technology.”); United States v. Wilson, 217 F. Supp. 3d 165,
175 n.5 (D.D.C. 2016) (observing that, regardless of conditions, the charged defendant “would
likely still find a way to access the Internet.”); United States v. Reiner, 468 F. Supp. 2d 393, 397
(E.D.N.Y. 2006) (“[T]he issue is not only [the] defendant’s potential abuse of children and his
interaction with children if on bail, but also his ability, if he is released on bail, to attempt to
possess additional child pornography, or to communicate and interact with (via email, internet,
or phone) others involved in the possession, sale, and distribution of child pornography . . .”) see
also Clark, 2020 WL 1446895, at *3 (“[S]upervising such a high-risk offender out in the
community will place pretrial services officers at heightened risk of contracting the virus.
‘[L]ocation monitoring is not a limitless resource, nor is its installation and monitoring by the
United States Pretrial Services officers without risk to those personnel (who must be trained and
certified to install location monitoring) given the current recommendations regarding [the]
implementation of social distancing.’” (citation omitted)); United States v. Jackson, No. CR 18-
216, 2020 WL 1445958, at *2 (W.D. Pa. Mar. 24, 2020) (“I also must keep in mind the substantial
burden that releasing [this defendant] and similarly-situated defendants would place on the U.S.
Probation Office at a time when conditions already are not conducive to such monitoring.”).


                                                14
